 



EXHIBIT 10.3
AMENDMENT NO. 1 TO HORIZON BANCORP STOCK OPTION AND STOCK
APPRECIATION RIGHTS AGREEMENT
     This Amendment No. 1 is made and executed this 22nd day of August 2002, by
and between Horizon Bancorp, an Indiana corporation (the “Company”) and      ,
an officer or employee of the Company or one of its subsidiaries (the
“Optionee”);
     WHEREAS, the Company adopted the 1997 Key Employees’ Stock Option and Stock
Appreciation Rights Plan of Horizon Bancorp (the “Plan”);
     WHEREAS, the Optionee has received the following grants of stock options
and associated stock appreciation rights (“SARs”) under the Plan and has entered
into a Stock Option and Stock Appreciation Rights Agreement for each grant
(“Agreement”);

          Date   Number of Shares   Option Price
 
       

     WHEREAS, the Company has issued a stock split of three for one of its
shares of common stock on November 16, 2001, resulting in the following current
outstanding stock options and associated SARs;

          Date   Number of Shares   Option Price
 
       

     WHEREAS, the Company and Optionee have agreed to a limitation on the
economic value of the vested and exercisable SAR’s granted under each of the
Agreements referred to above and to eliminate the SAR’s which are not vested or
exercisable under the Agreements;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the Company and the Optionee agree as follows:
     1. Limitation on Economic Value of Vested Stock Appreciation Rights. For
purposes of the Agreements referred to above, the economic value to be paid by
the Company of the SAR’s (as referred to in Section 9 of each Agreement) which
are vested and exercisable by the Optionee on the date of this Amendment may not
exceed the following:

113



--------------------------------------------------------------------------------



 



          Date of Agreement   Limitation
 
  $22.00 Per share

The Optionee understands that under the Plan exercise of the SARs shall
extinguish all rights under the associated stock options, regardless of the
limitation on payment of the economic value of the SARs.
     2. Elimination of Unvested SAR’s. To the extent that SAR’s have not vested
and are not exercisable under the Agreements on the date of this Amendment, the
Optionee shall only be allowed to exercise the stock options associated with
such shares of stock and shall not be permitted to exercise the SAR’s when they
become vested.
     3. No Other Changes. In all other respects the Agreements shall continue on
an unchanged basis.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have caused this Amendment No. 1 to be executed on the date and year
first written above.

          HORIZON BANCORP    
 
       
By:
       
 
 
 
Craig M. Dwight, President & CEO    
 
       
 
       
 
                 Optionee    

114



--------------------------------------------------------------------------------



 



HORIZON BANCORP
Individuals Electing to Cap Their Stock Appreciation Rights

          NAME   SAR’sCapped
Craig M. Dwight
    46,260  
Lawrence J. Mazur
    15,420  
Thomas H. Edwards
    11,820  
David G. Rose
    10,800  
Joseph H. Mellen
    5,100  
Rachel Saxon
    3,600  
James Neff
    3,600  
Mary I. Schultz
    3,060  
Ken Krapf
    3,000  
Carla Kanney
    1,800  
James H. Foglesong
    1,800  
Patrick Collins
    1,200  
Kathie A. DeRuiter
    1,200  
Steven Kring
    1,200  
JoAnn Krickhahn
    1,200  
Donna Scott
    1,200  
Daniel Buresh
    600  

115